Citation Nr: 0534559	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in June 2004 for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The service-connected hemorrhoids are shown to have been 
productive of a disability picture that more nearly 
approximates that of large or thrombotic hemorrhoids which 
are irreducible and with excessive redundant tissue, 
evidencing frequent recurrences.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
evaluation for the service-connected hemorrhoids have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114 including 
Diagnostic Code 7336 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his hemorrhoids.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a February 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the appealed April 2000 rating decision, the RO granted 
service connection for hemorrhoids on the basis of a service 
discharge examination showing internal hemorrhoids.  A no 
percent evaluation was assigned, effective on September 2001.  

The RO based the initial no percent evaluation on the results 
of the veteran's March 2002 VA rectum and anus examination, 
during which he reported having rectal bleeding that 
"occur[red] frequently" and "[was] on a daily basis."  He 
noted current use of Preparation H and ProctoFoam.  

The examination revealed a small amount of fecal soiling just 
posterior to the anus, and there was no significant increase 
in sphincter tone with straining.  There was no evidence of 
anemia, and the veteran had normal coloration and normal 
pigmentation on palmar creases.  There were no anal fissures 
on digital palpation or on anoscopy, or current bleeding or 
thrombosis.  However, the examiner noted two 2 millimeter 
skin tags and a 4 millimeter internal hemorrhoid.  

In July, the veteran was seen by a private doctor for 
multiple gastrointestinal complaints, including rectal 
bleeding.  An initial examination report contains an 
assessment of rectal bleeding.  

The veteran was scheduled for a colonoscopy, which revealed 
diverticulosis and small internal and external hemorrhoids.  
A private medical record from November 2002 also contains an 
assessment of rectal bleeding, and heme positive stools were 
noted as well.  

During a second VA examination, from June 2005, the veteran 
again reported fecal leakage two to three times per week and 
bleeding hemorrhoids approximately every three months.  He 
noted that he used Preparation H at times of bleeding 
hemorrhoids and also used ProctoFoam on a daily basis.  

The examination was negative for fissures, hemorrhoids, or 
bleeding, and an anoscopy was within normal limits.  

The RO has evaluated the veteran's hemorrhoids at the no 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Under this section, a no percent evaluation is assigned in 
cases of mild or moderate hemorrhoids.  A 10 percent 
evaluation is warranted for large or thrombotic hemorrhoids 
which are irreducible and with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation 
contemplates persistent bleeding with secondary anemia, or 
with fissures.  

In the present case, the Board is aware that, during his 
March 2002 VA examination, the veteran reported frequent 
bleeding hemorrhoids and was noted to have an internal 
hemorrhoid, two skin tags, and possible abnormal sphincter 
tone.  

The noted private medical records from 2002 indicate rectal 
bleeding, and it is not clear from these records that this 
symptom resulted from a disorder other than hemorrhoids.  

By contrast, the veteran's June 2005 VA examination revealed 
no current symptomatology, but he continued to report 
frequent bowel leakage and bleeding hemorrhoids about every 
three months.  Moreover, he noted continued use of medication 
for his hemorrhoids.  

While the symptomatology resulting from the veteran's 
hemorrhoids may fairly be characterized as moderate in 
degree, the Board cannot ignore the evidence of recurrent 
bleeding.  

For this reason, the Board finds that the veteran's 
disability picture lies somewhere between that contemplated 
by the criteria for a no percent evaluation and that for a 10 
percent evaluation.  

In view of 38 C.F.R. § 4.7, a 10 percent evaluation, but not 
more, is warranted under Diagnostic Code 7336.  See also 
38 U.S.C.A. § 5107(b)  

The Board is also aware that the RO, in the July 2005 
Supplemental Statement of the Case, cited to Diagnostic Code 
7332.  However, as the veteran's recent VA examinations have 
not confirmed occasional involuntary bowel movements, 
necessitating wearing of a pad, the criteria for a 30 percent 
evaluation for impairment of sphincter control have not been 
met.  

Overall, the evidence supports an initial 10 percent 
evaluation for the service-connected hemorrhoids.  To that 
extent, the appeal is granted.  



ORDER

An increased initial 10 percent evaluation for the service-
connected hemorrhoids is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


